DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 11-19 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that an English translation of Binderberger is attached which actually discloses the limitations claimed with respect to controlling the pressing force of the saw blade based on the electric motor used to rotate the saw blade.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1, 11 and 26 the phrase “being controlled by a load on the electric motor” is indefinite as there are different electric motors being claims (one for the saw and at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-14, 18-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0147420 to Voermans (Voermans) in view of DE 102010015231 to Binderberger (Binderberger) and further in view of U.S. Patent No. 3,565,372 to Jones et al (Jones).
Concerning claim 1, Voermans discloses a tree harvesting machine having a crane arm (120), wherein the crane arm (120) comprises a tree harvesting head (200) arranged at a free end of the crane arm (120), wherein the tree harvesting head (200) comprises a saw (270, see ¶18) and at least two feed wheels (240, 245) and at least one electric motor (305, see column 3, lines 56-59) arranged to drive the feed wheels (240, 245).
However Voermans does not disclose an electric motor arranged to drive the saw. 
Binderberger discloses a saw system with an electric motor (4) arranged to drive the saw (5).  While Binderberger does not disclose an additional motor, it 
 It is noted that Voermans discloses that electric motors are a suitable type of motor which is interchangeable with other saw motors known in the art (Voermans is silent with regards to the motor used for the saw). As such, because both these references are concerned with a similar problem, i.e. a sawing system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the sawing system of Voermans with that of Binderberger as the combination will obtain predictable results and the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is further noted that as taught by Binderberger, the control system allows for regulating the power consumption of the electric motor.
Voermans in view of Binderberger does not disclose an additional motor arranged to regulate how hard the saw is pressed against a tree controlled by load on the saw motor.

Because both these references are concerned with a similar problem, i.e. rotating a chain saw for timber cutting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace hydraulic actuator of Binderberger, as applied to Voermans, with the hydraulic motor of Jones.  Examiner notes both references clearly teach using hydraulics to rotate the chain saw .  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of t hydraulic actuator of Binderberger, as applied to Voermans, with the hydraulic motor of Jones will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 3, Voermans, in view of Binderberger and Jones and Binderberger, as applied to Voermans and further in view of Jones, discloses the tree harvesting machine further comprises a control unit (400 or 14 respectively) arranged to control at least one of the electric motors (column 3, line 53 to column 4, line 20 or ¶19) the tree harvesting machine based on an obtained current state related to at least one of the electric motors (it is noted that Voermans discloses controlling the electric motor of the feed wheels while Binderberger discloses controlling the electric motor of the saw). 
Concerning claim 4, Voermans, in view of Binderberger and Jones and Binderberger, as applied to Voermans and further in view of Jones, discloses the tree harvesting machine comprises a sensor arranged to determine the current state, and wherein the current state comprises a current angle of a shaft of a rotor (column 3, line 53 to column 4, line 20 for the feed wheels) and/or input power and/or output power of the at least one of the electric motors (¶¶15 and 19 for the saw). 
Concerning claim 5, Voermans, in view of Binderberger and Jones, discloses and Binderberger, as applied to Voermans and further in view of Jones, discloses the control unit (400 or 14 respectively) is further arranged to transmit data related to the current state to a monitoring unit for diagnosis and/or troubleshooting (column 4, lines 37-62 as it is able to perform this function as is the controller 14 of Binderberger). 
Concerning claim 11, Voermans discloses a tree harvesting head for a tree harvesting machine having a crane arm (120), wherein the tree harvesting head (200) comprises a saw (270, see ¶18) and at least two feed wheels (240, 245) and at least one electric motor (305) arranged to drive the feed wheels (240, 245 see column 3, lines 56-58).
However Voermans does not disclose an electric motor arranged to drive the saw. 
Binderberger discloses a saw system with an electric motor (4) arranged to drive the saw (5).  While Binderberger does not disclose an additional motor, it does disclose a hydraulic actuator (8’, which applicant’s invention also uses in 
 It is noted that Voermans discloses that electric motors are a suitable type of motor which is interchangeable with other saw motors known in the art (Voermans is silent with regards to the motor used for the saw). As such, because both these references are concerned with a similar problem, i.e. a sawing system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the sawing system of Voermans with that of Binderberger as the combination will obtain predictable results and the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is further noted that as taught by Binderberger, the control system allows for regulating the power consumption of the electric motor.
Voermans in view of Binderberger does not disclose an additional motor arranged to regulate how hard the saw is pressed against a tree controlled by load on the saw motor.
Jones discloses a harvesting head for cutting a tree comprising a saw (106), a motor (108) arranged to drive the saw and an additional motor (124) arranged to regulate how hard the saw is to press against the tree.

 Concerning claim 12, Voermans, in view of Binderberger and Jones, discloses the at least two feed wheels (240, 245) each have a dedicated electric motor (305) arranged to drive the respective feed wheel. 
Concerning claim 13, Voermans, in view of Binderberger and Jones, discloses the tree harvesting head comprises an angle sensor (340) arranged to determine an angle of a shaft of a rotor of a corresponding electric motor (column 4, lines 7-11). 
Concerning claim 14, Voermans, in view of Binderberger and Jones, discloses the angle sensor (340) is comprised in the corresponding electric motor. 
Concerning claim 18, Binderberger, as applied to Voermans and further in view of Jones, discloses a rotor of the electric motor (4) arranged to drive the saw has a moment of inertia selected to prevent a saw chain of the saw to be damaged due to stress associated with transfer of kinetic energy to the saw chain during an abrupt stop of the electric motor arranged to drive the saw.
Concerning claim 19, Voermans, in view of Binderberger and Jones and Binderberger, as applied to Voermans and further in view of Jones, discloses the tree harvesting machine further comprises a control unit (400 of Voermans or 14 of Binderberger) arranged to control at least one of the electric motors (column 3, line 53 to column 4, line 20 which applies to the electric motor of the feed wheels of Voermans), the additional motor of the tree harvesting head, and both the at least one of the electric motors and the additional motor of the tree harvesting head (¶19, where the hydraulic actuator of Binderberger is replaced with the motor of Jones in the combination) based on an obtained current state relating to at least one of the electric motors.
Concerning claim 24, Jones, as applied to Voermans in view of Binderberger, discloses the additional motor (124) is selected form an electric motor and a hydraulic motor (it’s hydraulic). 
Concerning claim 25, Jones, as applied to Voermans in view of Binderberger, discloses the additional motor (124) is selected form an electric motor and a hydraulic motor (it’s hydraulic). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger.
Concerning claim 26, Voermans discloses a tree harvesting machine having a crane arm (120), wherein the crane arm (120) comprises a tree harvesting head (200) arranged at a free end of the crane arm (120), wherein the tree harvesting head (200) comprises a saw (270, see ¶18) and at least two feed wheels (240, 245) and at least one electric motor (305, see column 3, lines 56-59) arranged to drive the feed wheels (240, 245).
However it does not disclose what powers the chains saw or how the saw is pressed into the tree. 
Binderberger discloses a saw system with an electric motor (4) arranged to drive the saw (5) and a hydraulic cylinder (8’) arranged to regulate how hard the saw is to press against the tree, said hydraulic cylinder being controlled by load on the electrical motor to ensure that the mechanical stress experienced by a saw chain of the saw is within predetermined limits (¶10 and 19).
It is noted that Voermans discloses that electric motors are a suitable type of motor which is interchangeable with other saw motors known in the art (Voermans is silent with regards to the motor used for the saw). As such, because both these references are concerned with a similar problem, i.e. a sawing system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the sawing system of Voermans with that of Binderberger as the combination will obtain predictable results and the courts held that combination of familiar elements according to known methods is likely .

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and Jones and further in view of JP 2013081272 to Nishitani (Nishitani).
Concerning claims 2 and 16, Voermans in view of Binderberger and Jones does not disclose hydraulic fluid is provided to the harvesting machine to cool at least one of the electric motors and/or at least one power inverter of the tree harvesting head.
Nishitani discloses providing hydraulic fluid to a electric motor in order to cool said motor.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the hydraulic system of Nishitani to that of the combination because, as disclosed by Nishitani, this allows for using both electric and hydraulic power and cooling the system without needing a cooling pump or heat exchanger.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and Jones and further in view of U.S. Patent No. 10,602,681 to Ludgren (Ludgren).
Concerning claim 15, Voermans in view of Binderberger and Jones does not disclose a gear is arranged between each feed wheel and the respective electric motor.
Ludgren discloses a tree harvesting head comprising saw (S) and at least two feed wheels (1.3, 1.4) and at least one electric motor (7) arranged to drive the feed wheels (1.3, 1.4) and a gear (11c) is arranged between each feed wheel (1.3, 1.4) and the respective electric motor (7) arranged to drive the feed wheel, the gear being arranged to provide a predetermined torque to output power ratio, the output power being an output power of the respective electric motor arranged to drive the feed wheel. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the motor-feed wheel system of Voermans to have the gear system of Ludgren because, as disclosed by Ludgren, this allows for simpler handling, monitoring and repair of the component parts (column 2, lines 61-65)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and Jones and further in view of U.S. Patent No. 3,849,884 to Arff (Arff).
Concerning claim 17, Voermans in view of Binderberger and Jones does not disclose a slip clutch is arranged between the saw and the electric motor arranged to drive the saw.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the slip clutch arrangement of Arff to the saw of Binderberger, as applied to Voermans, because, as disclosed by Arff, a slip clutch limits torque transmission from the motor to the saw in the event the saw chain encounters an obstacle causing an over load condition (column 1, lines 53-60 and column 3, line 63 to column 4, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/04/2022